Citation Nr: 0000387	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
amputation of the right great toe secondary to a service-
connected left knee disability.

3.  Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active duty from March 28, 1976, to July 
16, 1976, and active duty for training (ACDUTRA) May 20, 
1977, to June 4, 1977; June 16, 1978, to July 1, 1978; and 
July 13, 1979, to July 29, 1979.

This appeal is from October 1997 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Chicago, 
Illinois, regional office (RO).  The former denied an 
increased rating for the left knee disability.  The latter 
denied reopening of the claim for service connection for the 
right great toe and service connection for residuals of a 
left wrist injury.

In a statement of August 1997, the appellant indicated that 
his left knee disability interferes with his ability to hold 
a job.  To the extent this could raise a claim of entitlement 
to a total disability rating based on individual 
unemployability, it is unadjudicated and is referred to the 
RO for appropriate action.  In a statement of December 1998, 
the appellant raised a claim of entitlement to service 
connection for a low back condition as secondary to his 
service-connected left knee disorder.  The matter is referred 
to the RO for appropriate action.

The Board defers review of the merits of the increased rating 
claim at this time for reasons explained in the remand 
appended to this decision.



FINDINGS OF FACT

1.  VA denied a claim for service connection for amputation 
of the right great toe as secondary to a service-connected 
left knee disability in a rating decision of January 1985; 
the appellant did not timely appeal that rating decision.

2.  The appellant's October 1998 testimony in support of his 
attempt to reopen the claim for service connection for 
amputation of the right great toe reiterates testimony of 
record in January 1985.

3.  The appellant has not submitted competent evidence of a 
nexus between any currently diagnosed left wrist disorder and 
any injury of the left wrist sustained in service, nor of any 
continuous left wrist symptomatology since service.


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
a claim of entitlement to service connection for amputation 
of the right great toe as secondary to a service-connected 
left knee disability, and the rating decision of January 
1985, denying such claim remains final.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.302(a) (1999).

2.  The claim of entitlement to service connection for 
residuals of a left wrist injury is not well grounded.  
38 U.S.C.A. § 5107(a) West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records are negative for complaint, 
treatment, or diagnosis of a left wrist injury.  In an August 
1984 statement, the appellant reported that while mowing the 
lawn, his left knee gave away and caused him to have his 
right great toe taken off by a lawn mower.  In December 1984 
he submitted a May 1984 discharge summary from Humana 
Hospital showing irrigation and debridement with amputation 
at the interphalangeal joint of the right great toe.  On 
hospitalization he reported that the injury occurred when his 
left knee gave out while mowing the lawn and his right foot 
slipped under the lawn mower.

In January 1985, the RO denied a claim of entitlement to 
service connection for amputation of the right great toe as 
proximately due to or resulting from the service-connected 
left knee disability.  By letter of January 25, 1985, the RO 
informed the appellant of the denial and of his right to 
appeal and time within which to appeal.  The appellant did 
not respond to the RO during the year after the date of the 
notice letter.  In December 1985, he wrote to his United 
States Congress member, repeating his statement about the 
lawnmower accident.  The member of congress forwarded the 
letter to the RO.

October 1997 VA x-ray studies of the right foot confirmed the 
absence of the distal phalanx of the right great toe.

In a November 1997 statement, the appellant expressed his 
desire to appeal the denial of service connection for the 
right great toe.  In December 1997, the RO informed the 
appellant that the January 1985 denial of the claim had 
become final for lack of a timely appeal.  The RO informed 
the appellant of the necessity to submit new and material 
evidence to reopen his claim and gave him examples of types 
of evidence that could be new and material.  The appellant 
restated his claim in January 1998.  In response to his 
report of treatment of the right great toe at the Louisville, 
Kentucky, VA Medical Center (VAMC), the RO requested records 
from that facility, receiving a negative response in April 
1998.

On VA examination in May 1998, the appellant reported that he 
strained his left wrist in service in 1977 for which he was 
given an ace bandage and medication, and which had been 
painful since.  The examiner found severe degenerative joint 
disease with collapse and cystic degeneration of the lunate, 
diagnosed as Kienbock's disease with severe resultant 
degenerative joint disease.

In October 1998, the appellant testified at a personal 
hearing before the undersigned.  He described an injury of 
the left wrist while loading a projectile during an artillery 
exercise in service, for which he said he sought emergency 
treatment the next day.  He described his current left wrist 
disability.  In response to inquiry about the date of his 
first treatment for the left wrist after service, he 
variously responded it was about 1970, 1974, 1975, 1979, or 
1980.  He reported it was at the Louisville VAMC.  Regarding 
his right great toe, he testified that it was amputated in a 
lawn mower accident that happened because his service-
connected left knee gave away, causing him to fall with his 
right foot under the lawn mower.  He requested that the 
record be held open for 30 days so he could submit a doctor's 
statement that there was a link between his service-connected 
left knee and his right great toe amputation.

In October 1998 the appellant submitted a statement from a VA 
orthopedist that made no mention of his right great toe.  The 
RO forwarded the statement to the Board with the appellant's 
signed waiver of his right to initial review of the evidence 
by the RO.

II.  Analysis

Before the Board may proceed with appellate review of a claim 
on appeal, it must be determined that the application to 
reopen a claim or for benefits initially is complete, and if 
not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant here testified to his intent to obtain a certain 
medical statement as new and material evidence, thus 
demonstrating his knowledge of the utility of such a 
statement, but he did not state such a statement existed.  
The appellant has not identified any source of evidence not 
of record that might prove new and material or well ground a 
claim.  His application for benefits is complete, and VA has 
no duty to inform him of the necessity to submit any evidence 
to complete it.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996) (applying 
Robinette in context of application to reopen finally 
disallowed claim).

A.  Reopening the Claim for Service Connection for the Right 
Great Toe

Initially, the Board finds that the appellant's December 1985 
letter to his congress member was not a notice of 
disagreement with the January 1985 denial of service 
connection for amputation of the right great toe.  It did not 
express intent to obtain appellate review, which is a 
requirement of the notice of disagreement that must be filed 
to initiate an appeal.  38 U.S.C.A. § 7105(a), (b) (West 
1991); 38 C.F.R. § 20.201 (1999).  It was forwarded to the RO 
by the congress member without any indication the appellant 
knew the congress member had done so or intended him to do 
so.  Thus, its receipt by the RO could not have been an 
expression of any intent by the appellant to appeal the 
January 1985 denial.

When the RO denied the appellant's claim for secondary 
service connection for amputation of the right great toe in 
January1985, and the appellant did not appeal within one year 
of the date of the letter notifying him of the denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.160(d) (1999).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since January 1985 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since January 1985 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The appellant has not satisfied the first element of new and 
material evidence.  The entire evidence upon which he seeks 
to reopen the claim is his repetition of the account of the 
lawn mower accident that he put on record for the January 
1985 rating decision.  His December 1985 letter to his 
Congressman and his October 1998 testimony are cumulative, 
and therefore cannot be new.  38 C.F.R. § 3.156(a) (1999).  
Where evidence presented or secured to reopen a claim is not 
new, it cannot be material.  Hodge, 155 F.3d 1356.  The 
October 1997 VA x-ray report is new, but it is not material, 
because it is merely evidence of the fact of the amputation, 
which is not in dispute.  It provides no clearer picture of 
the circumstances surrounding the sustaining of the injury.
Where the appellant has not submitted new and material 
evidence, the claim cannot be reopened.  38 U.S.C.A. 
§§  5108, 7105(c) (West 1991).

B.  Service Connection for Residuals of an Injury of the Left 
Wrist

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

The May 1998 VA examination report is competent medical 
evidence of a current left wrist disability.  The appellant 
has satisfied the first criterion of a well-grounded claim.  
Epps, 126 F.3d at 1468.

The appellant has testified that he had a wrist injury in 
service.  He is competent to report the fact of an injury, 
Espiritu, 2 Vet. App. 492, but not to proffer his testimony 
as evidence of a connection between the currently diagnosed 
Kienbock's disease with degenerative joint disease and the 
injury in service.  Id.  To the extent he is competent to 
report an injury, he has submitted evidence of incurrence of 
the wrist injury for which he seeks service connection.  
Epps, 126 F.3d at 1468.

Additionally, the appellant's testimony that he sought 
treatment in service is evidence that the condition was 
"noted during service."  38 C.F.R. § 3.303(b) (1999).  
Evidence that a condition was noted during service may be the 
a claimant's lay testimony; a contemporaneous medical record 
is not required.  Savage, 10 Vet. App. at 496-97.  The 
appellant's report to the May 1998 VA examiner and his 
hearing testimony are evidence of continuity of 
symptomatology, the symptomatology being pain and weakness.  
Id.  Thus, through lay testimony presumed truthful, the 
appellant has satisfied the second element of a well-grounded 
claim.

The appellant has not submitted any competent medical 
evidence of a nexus between his currently diagnosed 
Kienbock's disease with degenerative joint disease of the 
left wrist and either the injury in service to which he 
testified or with the continuity of symptomatology that he 
has reported.  The May 1998 VA examiner noted the appellant's 
report of incurrence of an injury in service and his report 
of symptoms since.  Evidence that is simply information 
recorded by a physician without additional medical comment is 
not competent medical evidence, see Grottveit, 5 Vet. App. 
91), and it does not satisfy the Grottveit requirement that 
evidence of a nexus between current medical findings and a 
medical condition existing in service be competent medical 
evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  It is not transformed into 
competent medical evidence because the transcriber of the 
appellant's history happens to be a physician.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Absent a well-grounded claim, VA has no duty to assist the 
appellant to develop facts pertinent to a claim, Morton v. 
West, No. 96-1517 (U.S. Vet. App. Jul 14, 1999), and the 
Board does not have jurisdiction to adjudicate the claim on 
the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for amputation of the right great toe as secondary 
to a service-connected left knee disorder is denied.  Service 
connection for residuals of a left wrist injury is denied.





REMAND

The VA examination reports of the left knee of October 1997 
and May 1998 are inadequate for rating purposes because they 
do not provide information that permits application of the 
rating criteria pertinent to the appellant's disability.  The 
appellant's left knee is rated for recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  Ratings under diagnostic code 5257 may be 10, 
20, or 30 percent for slight, moderate, or severe recurrent 
subluxation or lateral instability, respectively.  Beyond 
reporting the fact of subluxation, the examiner used no 
adjective or otherwise indicated the severity of the 
subluxation.  The reports provide no basis to decide 
rationally whether to rate the subluxation as mild, moderate, 
or severe.

The appellant testified that his knee gives way 10 to 12 
times  monthly.  The examiner, while finding subluxation, did 
not find lateral instability.  The reports do not inform the 
Board whether subluxation as observed can cause a knee to 
give way.  The record is not clear regarding whether the 
appellant's reports of knee dysfunction are consistent with 
the degree of pathology the examiners observed.

In May 1998, the examiner diagnosed left patella maltracking 
and recurrent subluxation with resulting degenerative joint 
disease.  If the appellant has additional disability from his 
service-connected left knee, the RO should account for it in 
rating the disability.  VA General Counsel has ruled that 
service-connected recurrent subluxation or lateral 
instability and degenerative joint disease may be separately 
rated.  See VAOPGCPREC 9-98, VAOPGCPREC 23-97.  A rating that 
fully accounts for the appellant's left knee disability is 
needed.

Additionally, the appellant testified that he participated in 
a compensated work therapy program at Hines VA hospital, 
because it made allowance for his left knee.  If the 
appellant participates in such a program, records of his 
participation could be informative about the functional 
effect of his left knee disability on his ordinary activity, 
which is always for consideration in disability ratings.  
38 C.F.R. § 4.10 (1999).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records 
pertaining to the appellant's 
participation in a compensated work 
therapy program and Hines VAMC and 
associate any information obtained with 
the claims folder.

2.  Obtain another VA orthopedic 
examination to address the following 
questions:  (1) How severe is the 
subluxation of the appellant's left 
patella?  (2) Can subluxation of the type 
observed clinically cause or allow the 
knee to give way?  (3) If yes, is it 
consistent with the severity of the 
observed subluxation for the knee to give 
way 10 to 12 times per month?  (4) Does 
the veteran have arthritis of the left 
knee resulting from his service connected 
knee injury residuals?  (5) If he indeed 
has such arthritis, what if any 
limitation of knee motion (including due 
to pain) is there as a result?

3.  Readjudicate the claim for increased 
rating for residuals of a left knee 
injury, accounting for any disability due 
to arthritis resulting from the service-
connected subluxation of the left knee 
and determining whether arthritis should 
be separately rated.  If the claim 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further notified.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim.
The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







